Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species b and d corresponding to claims 1-8 in the reply filed on 3-23-2022 is acknowledged.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  claims are identical.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/465,859 in view of Shen (U.S. App. 2016/0005767). Co-pending application has concurrent row pair driving versus concurrent column pair driving. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana et al. (U.S. App. 20170076666 hereinafter referred to as “Kawa”) in view of in view of Jeong et al. (U.S. App. 2013/0135267 hereinafter “Jeon”) in view of Ha (U.S. App. 2007/0046567).
In regard to claim 1, Kawa teaches a driving method for a display panel (see Para. 1 display panel), comprising steps of: receiving drive data corresponding to each line (see Fig. 1, DL1-DL255); performing square wave conversion on the drive data to obtain data line signals (see Fig. 9A, PWM on square pulses); and outputting the data line signal corresponding to each line (see Fig. 9A), and transmitting the data line signal to a corresponding data line on the display panel (see Figs. 1 and 9A); and performing data driving on the display panel (see Fig. 9a, and at least Para. 46 pulse signal for gradation); In the step of performing square wave conversion on the drive data to obtain data line signals, square wave signals generated by the conversion of different gray scales in the corresponding drive data have an identical high level, and the time of low level output is different (see Fig. 9A, PWM on square pulses); wherein in the step of performing square wave conversion on the drive data to obtain data line signals a high level and a low level on two adjacent data lines (see Fig. 9A, PWM on square pulses).
Kawa is not relied upon to teach each line is a channel, and corresponding to the same scan line have the same starting order.
However, Jeon teaches each line is a channel (see Abstract).
It would have been obvious to a person of ordinary skill in the art to modify the lines of Kawa to include channels of Jeon for control (see at least Para. 21). Examiner further notes Kawa discloses the base product/process of lines while Jeon discloses the known technique to control data to lines using channels so as to yield predictable results in the organization of data for the lines of Kawa. 
Kawa and Jeon are not relied upon to teach corresponding to the same scan line have the same starting order. 
However, Ha teaches corresponding to the same scan line have the same starting order (see Fig. 3 scanning two columns off the same gate line).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kawa and Jeon with the multi-column scan of Ha for reduced voltage drops (see Para. 14). 
	In regard to claim 6, Kawa teaches a driving device for a display panel (see Para. 1 display panel), comprising: a receiver that receives drive data corresponding to each line a square wave conversion chip (see at least Para. 46 controller IC) that performs square wave conversion on the drive data to obtain data line signals (see Fig. 9A, PWM square waves output); and an outputter that outputs the data line signal corresponding to each line, transmits the data line signal to a corresponding data line on the display panel (see Fig. 9A, PWM square waves output for data lines), and performs data driving on the display panel (see Fig. 9a, and at least Para. 46 pulse signal for gradation); wherein in the square wave conversion chip, square wave signals generated by the conversion of different gray scales in the corresponding drive data have an identical high level, and the time of low level output is different (see Fig. 9A, PWM on square pulses); wherein in the step of performing square wave conversion on the drive data to obtain data line signals, a high level and a low level on two adjacent data lines  (see Fig. 9A, PWM on square pulses).
Kawa is not relied upon to teach each line is a channel, and corresponding to the same scan line have the same starting order.
However, Jeon teaches each line is a channel (see Abstract).
It would have been obvious to a person of ordinary skill in the art to modify the lines of Kawa to include channels of Jeon for control (see at least Para. 21). Examiner further notes Kawa discloses the base product/process of lines while Jeon discloses the known technique to control data to lines using channels so as to yield predictable results in the organization of data for the lines of Kawa. 
	Kawa and Jeon are not relied upon to teach corresponding to the same scan line have the same starting order.
However, Ha teaches corresponding to the same scan line have the same starting order  (see Fig. 3 scanning two columns off the same gate line).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kawa and Jeon with the multi-column scan of Ha for reduced voltage drops (see Para. 14). 
In regard to claim 8, Kawa teaches a display device, comprising: a display panel and a driving device (see Para. 1 display panel), wherein the display device comprises: a receiver that receives drive data corresponding to each line (see Fig. 1, DL1-DL255); a square wave conversion chip (see at least Para. 46 controller IC)  that performs square wave conversion on the drive data to obtain data line signals  (see Fig. 9A, PWM square waves output for data lines); and an outputter that outputs the data line signal corresponding to each line, transmits the data line signal to a corresponding data line on the display panel, and performs data driving on the display panel   (see Fig. 9a, and at least Para. 46 pulse signal for gradation); wherein in the square wave conversion chip, square wave signals generated by the conversion of different gray scales in the corresponding drive data have an identical high level, and the time of low level output is different (see Fig. 9A, PWM on square pulses); after receiving a set of data signals, the driving device outputs a set of data line signals by conversion, and transmits the set of data line signals to a set of corresponding data lines on the display panel (see Figs. 1 and 9A); and the driving device controls a display state of the display panel and performs data driving on the display device (see Fig. 9a, and at least Para. 46 pulse signal for gradation); wherein in the step of performing square wave conversion on the drive data to obtain data line signals, a high level and a low level on two adjacent data lines (see Fig. 9A, PWM on square pulses).
Kawa is not relied upon to teach each line is a channel, corresponding to the same scan line have the same starting order.
However, Jeon teaches each line is a channel (see Abstract).
It would have been obvious to a person of ordinary skill in the art to modify the lines of Kawa to include channels of Jeon for control (see at least Para. 21). Examiner further notes Kawa discloses the base product/process of lines while Jeon discloses the known technique to control data to lines using channels so as to yield predictable results in the organization of data for the lines of Kawa. 
	Kawa and Jeon are not relied upon to teach corresponding to the same scan line have the same starting order.
However, Shen teaches corresponding to the same scan line have the same starting order (see Fig. 3 scanning two columns off the same gate line).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kawa and Jeon with the multi-column scan of Ha for reduced voltage drops (see Para. 14). 
Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any claim objections/112 rejections found herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625